                  Case 2:19-cv-01191-RFB-NJK Document 52 Filed 07/13/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA

BOARD OF TRUSTEES OF THE
PAINTERS
BOARD OFAND  FLOORCOVERERS
         TRUSTEES   OF THE
PAINTERS
JOINT    AND FLOORCOVERERS
      COMMITTEE, et al.,                               JUDGMENT IN A CIVIL CASE
                  Plaintiffs,
      v.                                               Case Number: 2:19-cv-01191-RFB-NJK
ACCELERATED CONSTRUCTION,
INC.,et al.,

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
is hereby entered in favor of Plaintiffs against Defendants. Plaintiff's are awarded attorneys’ fees of
$1468.80. Payment must be made no later than August 10, 2020.




         7/13/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Callo
                                                             Deputy Clerk
